Citation Nr: 1604687	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a psychiatric disability, to include as due to personal assault or as secondary to bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Brother



ATTORNEY FOR THE BOARD

L. Zobrist


INTRODUCTION

The appellant is a Veteran who served on active duty from February 23 to April 6, 1977.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

These matters were originally before the Board of Veterans' Affairs (Board) on appeal from an April 2012 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for the disabilities at issue.  In February 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is associated with the record.

In a March 2015 decision by the undersigned, the Board denied the claims on the basis that the presumption of soundness had not attached and that the preponderance of the evidence was against service connections for the claims on appeal.  The Veteran appealed the March 2015 Board decision to the Court, resulting in an October 2015 Joint Motion for Remand (JMR) by the parties. An October 2015 Court Order remanded the matter for compliance with the instructions in the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 JMR, the parties agreed that the presumption of soundness applies in these matters, that the notation in the Veteran's service treatment record (STR) regarding knee pain prior to service is not sufficient to rebut such presumption, and that the Veteran is entitled to a new examination.  The Board further notes that, on March 2012 VA examination, diagnostic imaging indicated that there was no evidence of underlying knee pathology and that, on March 2013 private examination, diagnostic imaging supported a diagnosis of bilateral knee arthritis.    

The Veteran has asserted entitlement to psychiatric disability on a direct basis (as a result of numerous personal assaults) and as secondary to his claimed bilateral knee disability.  With respect to the claimed personal assaults, development to corroborate the alleged assaults is necessary, to include a VA nexus examination.  With respect to the claim of entitlement on a secondary basis, such claim is inextricably intertwined with the knee claims being remanded, and consideration on that basis must be deferred at this time.

Additionally, the record suggests that the Veteran continues to receive treatment for the disabilities on appeal.  If available, updated treatment records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his knee and psychiatric disabilities and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should provide the Veteran with notification of how claims for service connection for a psychiatric disorder based on in-service personal assaults may be substantiated.

3.  After the development sought above is completed, the AOJ should then arrange for examination of the appellant by an orthopedic surgeon/orthopedist to determine the nature and likely etiology of his claimed bilateral knee disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a)  Please identify (by medical diagnosis) the Veteran's current right and left knee disabilities.

(b) Please identify the likely etiology for each knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include treatment for infrapatellar tendonitis with patellar crepitus documented in his service treatment records?  In rendering such opinion, the examiner should note that the Veteran's allegation of a fall during basic training (resulting in trauma to the knees) with continuity of symptomatology since is contradicted by the contemporaneous medical record (noting no history of trauma and no report of knee symptomatology on evaluation for Social Security Administration disability compensation) and should not be considered credible.   

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  Thereafter, AOJ should also arrange for a psychiatric examination of the Veteran to ascertain the nature and likely etiology of his psychiatric disability/disabilities and in particular whether any were caused or aggravated by his military service or (if, and only if, service connection for knee disability is warranted, based on the development ordered above) service-connected disability.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability found.  In so doing, please address the November 2013 VA treatment record, noting that his depression began when he was diagnosed with (non-service-connected) prostate cancer and is also related to his (non-service-connected) diabetes and neuropathy.  

(b)  Does the Veteran have a diagnosis of PTSD (or other psychiatric disability) based on a personal assault in service?  Please discuss the stressor and symptoms that support any diagnosis of PTSD/psychiatric disability.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(c) I s any current psychiatric disability at least as likely as not (a 50 percent or greater probability) caused by service (or, if applicable, service-connected disability)?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  Then, readjudicate the matters on appeal.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


